12-1794
         Guzman-Guzman v. Holder
                                                                                            BIA
                                                                                     Verrillo, IJ
                                                                                   A200 689 052
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 18th day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                PIERRE N. LEVAL,
 9                JOSÉ A. CABRANES,
10                     Circuit Judges.
11       _____________________________________
12
13       MANUEL GUZMAN-GUZMAN,
14                Petitioner,
15
16                       v.                                       12-1794
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                 Gregory C. Osakwe, Hartford, CT.
24
25       FOR RESPONDENT:                 Stuart F. Delery, Principal Deputy,
26                                       Assistant Attorney General; Shelley
27                                       R. Goad, Assistant Director; Julia
28                                       J. Tyler, Trial Attorney, Office of
29                                       Immigration Litigation, Civil
30                                       Division, United States Department
31                                       of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Petitioner Manuel Guzman-Guzman, a native and citizen

 6   of Ecuador, seeks review of an April 6, 2012, order of the

 7   BIA affirming the August 8, 2011, decision of Immigration

 8   Judge (“IJ”) Philip Verrillo, denying his application for

 9   withholding of removal and relief under the Convention

10   Against Torture (“CAT”).   In re Manuel Guzman-Guzman, No.

11   A200 689 052 (B.I.A. Apr. 6, 2012), aff’g No. A200 689 052

12   (Immig. Ct. Hartford, Aug. 8, 2011).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   of the case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as the final agency decision.    See Shunfu

17   Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).   The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

20   562 F.3d 510, 513 (2d Cir. 2009).

21       As the agency concluded, Guzman-Guzman failed to

22   demonstrate that he would be persecuted on account of his


                                   2
 1   membership in a social group.       Guzman-Guzman argues that he

 2   will be persecuted by gang members in Ecuador due to his

 3   membership in a social group defined as “perceived wealthy

 4   Ecuadorians.”    The BIA has long interpreted the term social

 5   group to mean “a group of persons all of whom share a

 6   common, immutable characteristic.”       Matter of Acosta, 19 I.

 7   & N. Dec. 211, 233 (BIA 1985).       An “immutable

 8   characteristic” is one that members of the group “either

 9   cannot change, or should not be required to change because

10   it is fundamental to their individual identities or

11   consciences.”    Id.   A particular social group “is comprised

12   of individuals who possess some fundamental characteristic

13   in common which serves to distinguish them in the eyes of a

14   persecutor-or in the eyes of the outside world in general.”

15   Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007).

16       In order to be sufficiently visible, a group must also

17   have “well-defined boundaries”; accordingly, “relative and

18   subjective” descriptors will not suffice.       Id. at 73-74 (the

19   group “wealthy Guatemalans” is not cognizable because wealth

20   is a relative term).    Neither “wealth” nor “perceived

21   wealth”   serves as the boundary of a cognizable social

22   group.    Id. at 73.   Accordingly, because Guzman-Guzman


                                     3
 1   defined the social group of which he was a part as

 2   “perceived wealthy Ecuadorians,” the agency did not err in

 3   finding him ineligible for withholding of removal because he

 4   failed to demonstrate a nexus to a protected ground.        See

 5   8 U.S.C. § 1231(b)(3)(A); Ucelo-Gomez, 509 F.3d at 73.

 6       As to Guzman-Guzman’s CAT claim, the IJ found that he

 7   failed to demonstrate a clear probability of torture, or

 8   that the Ecuadorian government would acquiesce to his

 9   torture.    CAT relief requires that government officials

10   perform the acts of torture or “know of or remain willfully

11   blind to an act and thereafter breach their legal

12   responsibility to prevent it.”       Khouzam v. Ashcroft, 361

13   F.3d 161, 171 (2d Cir. 2004).       Because Guzman-Guzman

14   presented no evidence showing that Ecuadorian officials

15   would consent or acquiesce in his torture, we find no error

16   in the agency’s denial of CAT relief.

17       For the foregoing reasons, the petition for review is

18   DENIED.    As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.       Any pending request for

22   oral argument in this petition is DENIED in accordance with


                                     4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk




                                   5